Citation Nr: 0027586	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  93-22 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease.  

2.  Evaluation of the service-connected psychiatric disorder, 
evaluated as 10 percent disabling prior to March 10, 1999.  

3.  Evaluation of the service-connected psychiatric disorder, 
currently evaluated as 50 percent disabling.  

4.  Whether the veteran submitted a timely and adequate 
substantive appeal for restoration of a 40 percent evaluation 
for essential hypertension.  

5.  Whether the veteran submitted a timely and adequate 
substantive appeal for an evaluation in excess of 10 percent 
for essential hypertension.  



REPRESENTATION

Appellant represented by:	Capt. Ferdinand L. Salomon II, 
Attorney at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to July 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The rating issues will be the subject of a REMAND at the end 
of the decision and will not be otherwise discussed herein.  


FINDINGS OF FACT

1.  The RO denied service connection for chronic obstructive 
pulmonary disease (COPD) and notified the veteran in August 
1989.  He did not file a timely appeal.  

2.  At the time of the August 1989 RO decision, the evidence 
included service medical records, statements from the veteran 
reporting respiratory symptoms in service, and current 
medical reports diagnosing COPD.  The earliest medical 
opinion of record as to the presence of COPD was a January 
1987 VA X-ray study.  

3.  Since the August 1989 RO decision, the veteran has made 
additional statements as to respiratory symptoms in service.  
These statements are cumulative of the certified statement 
made in 1989.  

4.  Since the August 1989 RO decision, medical records have 
been added to the record.  These are cumulative of medical 
records in evidence at the time of the 1989 decision, which 
show that the veteran currently has COPD.  

5.  Since the 1989 RO decision, the veteran has not submitted 
any evidence which bears directly and substantially upon the 
claim for service connection for COPD, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The August 1989 decision of the RO which denied service 
connection for COPD is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1999).  

2.  The claim for service connection for COPD is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder discloses that the RO denied 
service connection for COPD in August 1989.  The veteran was 
sent a letter in August 1989, notifying him of the denial.  A 
timely appeal is not of record.  

Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1999).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, VA 
has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, the 
first determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In analyzing a claim that new and material evidence has been 
submitted to reopen a claim, the first determination is 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening it must be 
determined whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the claim will be evaluated on the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.  See Elkins v. West; 12 Vet. App. 209 
(1999).  

The first analysis is whether new and material evidence has 
been presented to reopen the claim.  New and material 
evidence need not change the final outcome of the case, but 
there is a standard set forth in the regulation which must be 
met.  See Hodge v. West, 155 F.3d 1356, 1360-62 (Fed. Cir. 
1998).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).  

United States Court of Appeals for the Federal Circuit has 
held that according to the plain language of the regulation, 
evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (Fed. Cir. 2000).  

In July 1989, the veteran submitted a statement that he was 
treated for COPD/Reactive airway disease, in service, in 
1982.  He stated that he had been recently treated for the 
condition.  He signed the statement, certifying that it was 
true and correct to the best of his knowledge and belief.  
Since then, the veteran has made other statements to the 
effect that he had symptoms in service and believes that 
those symptoms are related to the COPD diagnosed after 
service.  Such statements are cumulative and redundant of the 
July 1989 statement and are not new and material evidence.  

The service medical records were of record at the time of the 
1989 RO decision.  They show an episode of respiratory 
symptoms, chest pain and bronchitis.  They do not show any 
chronic disorder.  

At the time of the August 1989 rating decision, there was 
evidence of COPD.  A January 1987 VA X-ray was read as 
showing COPD.  COPD was diagnosed in a June 1987 VA 
outpatient clinical record.  An October 1987 X-ray study was 
read as normal; however, a private specialist noted that the 
veteran was under treatment for episodic shortness of breath 
and probably some mild emphysema and COPD.  The presence of 
COPD was not in dispute at the time of the August 1989 
decision by the RO.  Consequently, additional evidence which 
shows the veteran continues to have COPD does not bear 
directly and substantially upon the claim.  It is not the new 
and material evidence required to reopen the claim.  See 
Sagainza v. Derwinski, 1 Vet. App. 575, 579 (1991).  

The August 1989 rating decision explained that the current 
respiratory disorder was not related to respiratory problems 
in service.  Since the August 1989 decision, the veteran has 
not submitted any evidence from a physician or other medical 
professional which relates the respiratory symptoms in 
service to a chronic post service respiratory disorder.  
While he has reasserted his claim, the veteran has not argued 
that any specific piece of evidence is new and material.  The 
Board's review of the evidence submitted since August 1989 
does not disclose any evidence which bears directly and 
substantially upon the claim for service connection for COPD, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  There is no evidence which 
is new and material as required for reopening a claim.  
Consequently, the claim can not be reopened.  The 1989 denial 
is final.  


ORDER

The petition to reopen a claim of entitlement to service 
connection for chronic obstructive pulmonary disease is 
denied.  


REMAND

A total rating based on individual unemployability (TDIU) 
does not render moot the claims for increased schedular 
ratings because a veteran could be entitled to special 
monthly compensation under 38 U.S.C.A. § 1114(s)(1) (West 
1991) if he has a service-connected disability rated as total 
and has additional service-connected disability or 
disabilities independently ratable at 60 percent or more.  

Psychiatric Disorder

The veteran was admitted to a VA medical center in November 
1992, for treatment of a bipolar disorder.  In a letter 
received in March 1993, the veteran's attorney asserted that 
the service-connected psychiatric disability was worse and 
warranted a higher rating.  An April 1993 rating decision 
granted a temporary total rating based on hospitalization and 
continued the 10 percent rating for the service-connected 
atypical psychosis.  In a letter dated in June 1993, the 
veteran's attorney disagreed with the April 1993 rating 
decision.  In August 1993, the RO issued a supplemental 
statement of the case (SSOC).  The RO had previously ( April 
1993) issued a statement of the case (SOC) on the evaluation 
of the service-connected hypertension.  The August 1993 SSOC 
was an SOC for the additional issue of an increased 
evaluation for the service-connected atypical psychosis.  The 
cover letter informed the attorney that he had 60 days to 
respond.  

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(b) (1999).  

A VA Form 9, Appeal to the Board of Veterans Appeals was not 
received by the RO.  In August 1993, the attorney submitted a 
letter which cited medical findings as supporting the claim 
that the veteran was unable to work because of his 
psychiatric disability.  Similar letters were received in 
September and October 1993.  

A Substantive Appeal consists of a properly completed VA Form 
9, ``Appeal to Board of Veterans' Appeals,'' or 
correspondence containing the necessary information.  If the 
SOC and any prior SSOC addressed several issues, the 
Substantive Appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the SOC and any prior SSOC.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination, or 
determinations, being appealed. The Board will not presume 
that an appellant agrees with any statement of fact contained 
in a SOC or a SSOC which is not specifically contested.  
Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 C.F.R. § 20.202 (1999).  

In March 1999, the RO received the veteran's statement 
requesting that his claim be reopened.  A May 2000 rating 
decision granted a 50 percent rating for the service-
connected psychiatric disability and a total rating based on 
individual unemployability.  The June 2000 SSOC explained 
that an appeal was properly pending in October 1993 when the 
claims file was inadvertently retired.  The attorney's 
October 1993 letter was accepted a substantive appeal in lieu 
of VA Form 9.  The Board agrees with the RO that the October 
1993 letter can be accepted as a Substantive Appeal on the 
claims for an increased rating for the psychiatric disability 
and a total rating based on individual unemployability.  The 
October letter was timely and discussed these issues 
adequately for a Substantive Appeal.  Cf. 38 C.F.R. § 20.202 
(1999).  

However, this means that the March 1999 letter was not 
actually a reopening of the case, as it was already opened, 
and the RO erred in using the date of that letter as the 
effective date for an increase.  Here, the length of time 
indicates that staged ratings based on facts found may be 
appropriate.  38 U.S.C.A. § 5110(a) (West 1991).  Cf. 
Fenderson v. West, 12 Vet. App. 119 (1999).  The current file 
also indicates that staged ratings may be appropriate as 
there is evidence that the veteran apparently changed jobs, 
continued to work, subsequently became unable to continue 
working, and filed a claim with the Social Security 
Administration (SSA), all prior to March 1999.  Evidence as 
to the veteran's disability from 1993 to 1999 should be 
considered in evaluating the disability.  Such evidence 
apparently includes private medical records as well a SSA 
medical records.  The United States Court of Appeals for 
Veterans Claims (Court) has held that SSA records must be 
obtained and considered in increased rating claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 (1992).  

The June 2000 SSOC listed the psychiatric rating issue as 
evaluation of bipolar disorder, evaluated as 10 percent 
disabling from February 1, 1993 to March 9, 1999.  However, 
because the claim was open when the veteran's statement was 
received on March 10, 1999, and because grant of a TDIU 
rating did not render the schedular claims moot, the Board 
finds that the psychiatric rating issues before it are 
evaluation of the service-connected psychiatric disorder, 
evaluated as 10 percent disabling prior to March 10, 1999 and 
evaluation of the service-connected psychiatric disorder, 
currently evaluated as 50 percent disabling.  

Cardiovascular Disability

The June 2000 SSOC characterized the cardiovascular rating 
issue as evaluation of hypertension, evaluated as 10 percent 
disabling from the period December 1, 1992 to March 9, 1999.  
For the reasons discussed below, this does not appear to be 
the issue before the Board.  In Barnett, the Federal Circuit 
Court discussed the need for each board or court to determine 
that the matter before it was properly within its 
jurisdiction.  Initial review indicates that the issue of 
evaluation of hypertension, evaluated as 10 percent disabling 
from the period December 1, 1992 to March 9, 1999 is not 
properly before the Board.  Although the June 2000 SSOC 
stated the attorney's October 1993 letter was accepted in 
lieu of a substantive appeal, this does not appear to be a 
timely or adequate substantive appeal on the hypertension 
issues.  

An April 1991 rating decision increased the evaluation of the 
service-connected hypertension to 40 percent.  A June 1992 
rating decision proposed the reduction to 10 percent.  The 
veteran responded in August 1992, asserting that the evidence 
did not support a reduction.  A September 1992 rating 
decision reduced the evaluation to 10 percent.  The veteran 
was notified of the reduction in a letter dated September 30, 
1992.  As previously discussed, a Substantive Appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302(b) (1999).  This meant the 
veteran had to submit his substantive appeal by September 30, 
1993.  An October 1993 letter would not be timely.   

Here is what the evidence we have now shows:

A December 1992 letter from the veteran's attorney letter 
stated that it was a notice of disagreement.  In April 1993, 
the RO issued a SOC on the issue of evaluation for service-
connected hypertension, currently evaluated 10 percent and 
propriety of reduction from 40 percent to 10 percent 
effective December 1, 1992.  

A May 1993 letter from the attorney acknowledged receipt of 
the SOC.  The letter went on to say that events might render 
the issue moot as the hypertension and bi-polar disorder 
prevented the veteran from working.  The attorney stated that 
they would be filing a claim for a total disability rating 
due to the veteran's unemployability and that a temporary 
total rating was warranted for his hospitalization.  Other 
than mentioning the hypertension as contributing to 
unemployability, there was no mention of the rating for the 
cardiovascular disability.  

A June 1993 letter from the attorney discussed asthma, COPD, 
the bi-polar disorder and the veteran's hospitalization in 
excess of 30 days, without mention of the rating for the 
cardiovascular disability.  

An August 1993 letter from the attorney discussed the 
service-connected psychiatric disability and its impact on 
the veteran's industrial adaptability, without mention of the 
rating for the cardiovascular disability.  

A letter from the attorney, received on September 27, 1993, 
presented arguments as to the rating of the service-connected 
psychiatric disability, without mention of the rating for the 
cardiovascular disability.  

The October 1993 letter from the attorney asserted that the 
service-connected psychiatric disability permanently and 
totally disabled the veteran, without mention of the rating 
for the cardiovascular disability.  

These facts raise the issue of the adequacy of the 
allegations of error of fact or law in the Substantive 
Appeal, as well as the issue of timeliness of the Substantive 
Appeal.  

The Board will address the issue of the timeliness in your 
Substantive Appeal.  The Board will also address the issue of 
adequacy of the allegations of error of fact or law in your 
Substantive Appeal pursuant to legislative authority which 
provides that it may dismiss any appeal which fails to make 
specific allegations of error of fact or law related to 
specific items in the statement of the case and clearly 
identifying the benefit sought on appeal.  See 38 U.S.C.A. 
§ 7105(d) (West 1991).  An application for review on appeal 
shall not be entertained unless it is in conformity with 
Chapter 71, Title 38, United States Code.  38 U.S.C.A § 7108 
(West 1991).

This notice is provided to you pursuant to the following 
regulation:

A decision as to the adequacy of allegations 
of error of fact or law in a Substantive 
Appeal will be made by the Board of Veterans' 
Appeals.  When the Board raises the issue of 
adequacy of the Substantive Appeal, the 
appellant and representative, if any, will be 
given notice of the issue and a period of 60 
days following the date on which such notice 
is mailed to present written argument or to 
request a hearing to present oral argument on 
this question.  The date of mailing of the 
notice will be presumed to be the same as the 
date of the letter of notification.

38 C.F.R. § 20.203 (1999).

We restate the regulation as to the requirements for 
substantive appeals:

If the Statement of the Case and any prior 
Supplemental Statements of the Case addressed 
several issues, the Substantive Appeal must 
either indicate that the appeal is being 
perfected as to all of those issues or must 
specifically identify the issues appealed.  
The Substantive Appeal should set out specific 
arguments relating to errors of fact or law 
made by the agency of original jurisdiction in 
reaching the determination, or determinations, 
being appealed.  To the extent feasible, the 
argument should be related to specific items 
in the Statement of the Case and any prior 
Supplemental Statements of the Case.  The 
Board will construe such arguments in a 
liberal manner for purposes of determining 
whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to 
allege specific error of fact or law in the 
determination, or determinations, being 
appealed.

38 C.F.R. § 20.202 (1999).

This REMAND is your notice of the Board's intent to consider 
the adequacy of the Substantive Appeal as to the issues of: 
Whether the veteran submitted a timely and adequate 
Substantive Appeal for restoration of a 40 percent evaluation 
for essential hypertension; and Whether the veteran submitted 
a timely and adequate Substantive Appeal for an evaluation in 
excess of 10 percent for essential hypertension.  

You and your representative have 60 days from the date of 
this REMAND to present written argument, to send us any 
evidence you might have, and/or, if you want one, to request 
a hearing before the Board on the question of whether the 
Substantive Appeal on the hypertension issues was adequate 
and whether it was filed on time.

If we do not hear from you and your representative by the end 
of the 60 day period, we will assume that you and your 
representative have no argument or evidence to submit and do 
not want to request a hearing, and the Board will proceed 
with the appeal.  You and your representative will receive a 
copy of the Board's decision.  

In March 1999, the RO received a statement in which the 
veteran requested that his hypertension be reevaluated.  A 
May 2000 rating decision assigned a 30 percent rating for 
left ventricular concentric hypertrophy with hypertension.  
The veteran was notified by a letter dated in June 2000.  A 
notice of disagreement with that rating is not of record.  

The case is REMANDED to the RO for the following:  

1.  The RO should obtain a complete copy 
of the veteran's SSA medical records.  

2.  The RO should ask the veteran for 
releases for information from all medical 
examiners and care providers who have 
seen him as of 1993.  This should include 
employment examinations.  The RO should 
then ask the examiners and care providers 
for a complete copy of the veteran's 
medical records.  

3.  Following completion of these 
actions, the RO should review the claims 
for higher evaluations of the service-
connected psychiatric disorder, currently 
and prior to March 10, 1999.  

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



